Certificate Number: 12459-NJ-CC-034185387

QED AAT

BNJ-CC-O34 185387

CERTIFICATE OF NSELING

1 CERTIFY that on March 5, 2020, at 4:55 o'clock AM PST, Robert Jones
received from Abacus Credit Counseling, an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the District of New Jersey, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: March 5, 2020 By: fsfKaren Drummond
Name: Karen Drummond

Tide: Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C, 109(h) and 521(b).
